In a habeas corpus proceeding concerning custody of a minor child of the parties, the appeal is from an order of the Family Court,. Westchester County, dated December 17, 1971, which inter alia sustained the writ and awarded custody to relator. Order affirmed, without costs. Custodial determination was appropriate to the circumstances of this fact pattern. In addition, counsel fees may be awarded pursuant to subdivision (b) of section 237 of the Domestic Relations Law. Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.